Citation Nr: 0720517	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel





INTRODUCTION

The veteran had active military service from December 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In correspondence received in September 2005, the veteran 
reported that he was receiving inpatient treatment for PTSD 
at the Albuquerque VA Medical Center (VAMC), and that he was 
not scheduled for discharge until February 2006.  An October 
2005 letter from his treating physician also refers to the 
veteran's ongoing treatment for PTSD through the Albuquerque 
VAMC.  A review of the claims file shows that records from 
the Albuquerque VAMC have been obtained from September to 
November 2004 and from the Palo Alto (Menlo Park) VAMC from 
November 2004 to February 2005.  There is no indication that 
a request for VA records since February 2005 has been made.  
It is essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).





Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the Albuquerque VAMC and/or Palo Alto 
VAMC, dated since February 2005.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if the records 
are not available.

2.  After completion of the foregoing, 
review the complete record and undergo any 
additional development deemed warranted 
including, but not limited to, stressor 
development through the U.S. Army & Joint 
Services Records Research Center (JSRRC) 
and conducting a VA psychiatric 
examination.  

3.  Following completion of the foregoing, 
if any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  Allow an 
appropriate period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

